Exhibit 10.1

 

YELLOW ROADWAY

2004 LONG-TERM INCENTIVE PLAN

(As amended with effect from April 21, 2005)

 

    Plan Provision

Performance Focus

  Consolidated Yellow Roadway Corporation (“Company”) performance

Eligibility

  The Compensation Committee of the Board of Directors of the Company (the
“Compensation Committee”) shall determine who may participate in this plan.
Generally, grades 120-126 may be eligible for the Compensation Committee’s
determination; however, the Compensation Committee may, in its sole discretion,
omit those in those grade levels or add participants from outside of those grade
levels. The Compensation Committee shall determine the payout target percentages
by grade level. The Compensation Committee may remove any participant from
further participation in this plan. For incomplete performance cycles upon
termination of participation, the Compensation Committee may, in its sole
discretion, determine to pay a terminating participant in both cash and
Performance Share Units at the end of one or more relevant performance periods
on a pro rata basis based on the length of time he or she was actively
participating prior to termination during the performance period.

Performance Period

  Overlapping three-year performance periods

Performance Criteria

  Company performance measured against the S&P Mid Cap Index (400 companies)
with target at the 50th percentile, threshold at the 25th percentile and maximum
at the 75th percentile. In addition, the Compensation Committee may reduce any
potential payment, under the Plan, based upon peer company performance relative
to the Company or other performance factors that the Compensation Committee
deems relevant.

Performance Measures and Weights

 

70% return on committed capital

30% net operating profit after taxes (“NOPAT”) growth

Threshold and Maximum Payment

  Threshold 25% of target and maximum 200% of target.

Plan Formula

Form of Payment

  50% cash and 50% Performance Share Units, awarded at the end of performance
period. For grants after April 21, 2005, Performance Share Units are

 

-1-



--------------------------------------------------------------------------------

    determined by dividing the cash value by the average daily closing share
price for the 30-trading day period ending on the day immediately prior to the
date of grant. Performance Share Units are converted to shares of stock and
delivered to the participant upon becoming fully vested and all holding periods
are fully satisfied. The Compensation Committee may, based upon an estimated
calculation, pay out a percentage of any earned award (on both cash and equity
portions) in the first quarter of the year following the performance period with
the balance to be paid by the end of the 3rd quarter in that year once the final
calculations can be made. The Compensation Committee, in its sole discretion,
may determine the sample size of the comparison companies in the applicable S&P
index.

Vesting of Performance Share Units

  50% of the Performance Share Units vest after three years and the remaining
50% of the Performance Share Units vest after six years, in each case, from the
date of grant. The participant will not receive any stock on the vesting of the
first 50% until the holding period is satisfied on the 6th anniversary of the
date of grant or termination of employment after vesting, whichever occurs
earlier.

Termination of Employment

  Vested Performance Share Units are converted to stock and delivered to the
participant. Non-vested units are forfeited, and no payment is made for
incomplete performance periods. The Compensation Committee, at its sole
discretion, may determine to deliver non-vested Performance Share Units to the
terminating participant based on the circumstances of his or her separation from
the Company.

Retirement and Disability

 

If the participant is age 65 upon termination of employment or is deemed to be
totally or permanently disabled, both vested and non-vested Performance Share
Units are converted to stock and delivered to the participant.

 

A participant shall be considered “permanently and totally disabled” if the
participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months or is, by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of

 

-2-



--------------------------------------------------------------------------------

   

not less than three months under an accident and health plan covering employees
of the participant’s employer The existence of a permanent and total disability
shall be evidenced by such medical certification as the Secretary of the Company
shall require and as the Committee approves.

 

If the participant terminates employment prior to age 65 and the participant is
at least 55 years of age with the participant’s age plus years of service equal
to at least 75, the Performance Share Units shall continue to vest on the same
schedule as if the participant remained employed until age 65, and upon age 65
after such retirement all remaining Performance Share Units shall become fully
vested and convert to shares of stock; provided, that the participant does not
breach the non-competition covenant contained in the Performance Share Award
agreement. For incomplete performance cycles upon such retirement, the
participant will be paid both cash and stock at the end of the performance
period on a pro rata basis based on the length of time he or she was actively
employed during the performance period.

Death

  Vested and non-vested Performance Share Units are converted to stock and
delivered to the person’s estate. For incomplete performance cycles, the
participant’s estate will be paid both cash and stock at the end of the
performance period on a pro rata basis based on the length of time he or she was
employed during the performance period.

Change of Control of Yellow Roadway

  Vested and non-vested Performance Share Units are converted to shares of stock
and delivered to the participant in the event of a “Change of Control”. For
incomplete performance cycles, the participant will be paid both cash and stock
on the date of the “Change of Control” on a pro rata basis based on the length
of time he or she was actively employed during the performance period, assuming
that the Company would meet a Target performance for each period. For the
purposes of this Plan, “Change of Control” shall have the meaning that term is
given in the Executive Severance Agreement between the participant and the
Company, as it may be amended from time to time; or, if no such agreement
exists, the meaning that term is given in the latest Executive Severance
Agreement between the Company and its Chief Executive Officer.

New Participants

  New participants in the plan will enter the plan at the effective date
determined by the Compensation Committee and will have their target payment
adjusted for partially completed performance periods.

 

-3-



--------------------------------------------------------------------------------

Implementation of the revised Plan

 

Because of the impact of the Company’s acquisition of Roadway Corporation
(“Roadway”) on the 2002-2004 and 2003-2005 performance cycles, Yellow
Corporation (“Yellow”) only performance, compared to the S&P Small Cap Index,
will be used for 2002 and 2003 for Yellow participants and Roadway only
performance, compared to the S&P Small Cap Index, will be used for 2002 and 2003
for Roadway participants. Yellow Roadway Corporation performance as compared to
the S&P Mid Cap Index for 2004 and 2005 will be used for those years for all
participants. This 2004 Long Term Incentive Plan amends and restates the Long
Term Incentive Plan adopted in 2002 in its entirety.

 

Deferred Compensation

 

This Plan is intended to meet the requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and may be administered in a
manner that is intended to meet those requirements and shall be construed and
interpreted in accordance with such intent. To the extent that an award or
payment, or the settlement or deferral thereof, is subject to Section 409A of
the Code, except as the Committee otherwise determines in writing, the award
shall be granted, paid, settled or deferred in a manner that will meet the
requirements of Section 409A of the Code, including regulations or other
guidance issued with respect thereto, such that the grant, payment, settlement
or deferral shall not be subject to the excise tax applicable under Section 409A
of the Code. Any provision of this Plan that would cause the award or the
payment, settlement or deferral thereof to fail to satisfy Section 409A of the
Code shall be amended to comply with Section 409A of the Code on a timely basis,
which may be made on a retroactive basis, in accordance with regulations and
other guidance issued under Section 409A of the Code.

 

-4-